DETAILED ACTION
The following is a Final Office action.  In response to Examiner’s communication of 1/11/21, Applicant, on 4/12/21, amended claims 1, 8-11, 15, 19, and 20, cancelled claim 2, and added new claim 21. Claims 1 and 3-21 are pending in this application and have been rejected below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments are acknowledged.
Revised 35 USC § 102 and 35 USC 103 rejections of claims 1 and 3-21 are maintained in light of Applicant’s amendments and explanations.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102(A)(2) that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(A)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention
Claims 1, 3, 4, 6-16, and 18-21 are rejected under 35 U.S.C. 102(A)(2) as being anticipated by U.S. Patent Application Publication Number 2011/0270123 to Reiner (hereafter referred to as Reiner).
As per claim 1, Reiner teaches:
A method comprising: identifying, by a processor, a workflow in which a user is engaged, where the workflow comprises a plurality of tasks that collectively achieves a desired goal (Paragraph Number [0140] teaches based on these user and context-specific inputs, the appropriate automated workflow template is identified by the program 110 and is initiated with a visual command by the user (e.g., eye blink).  As the program 110 begins running the automated workflow template through a sequence of events (e.g., image display, navigation, and processing); the radiologist workflow becomes directed through a series of non-command based interactions between the end-user (radiologist) and the client computer 101. Paragraph Number [0151] teaches this sequence of events illustrates how the end-user can combine visual command and non-command based interactions to complete the desired task, even for something as complex as CT interpretation. Paragraph Number [0107] teaches these command-based interactions would be both user and context specific, as in step 405, so that exam-specific variables may vary for an individual end-user in accordance with the specific task at hand. (See also Paragraph Numbers [0072] and [0083] generally for the use of computer processors and memory)).
creating, by the processor, a first trigger for a first task of the plurality of tasks, wherein the first trigger specifies a first action to be automatically taken in response to a gaze of the user meeting a first defined criterion during a first step of the workflow (Paragraph Number [0013] teaches the automated visual display protocol results in creating an automated visual workflow templates based upon data analysis of the user and reference peer groups. Paragraph Number [0112] teaches in addition to modifying 
monitoring, by the processor, a progress of the workflow to identify a current step of the workflow that is being performed by the user (Paragraph Number [0101] teaches once the individual end-user's visual profile is determined by the program 110 in FIG. 3, step 402, the sequential workflow steps can be predicted in a reliable fashion and recreated each time that individual reviews that specific type of imaging dataset. Paragraph Number [0130] teaches automated adjustment of visual display data (e.g., UI, monitor brightness, resolution, color) in accordance to changes in eye tracking feedback measures  Paragraph Number [0154] teaches once the injection has been completed and Mr. Doe signs off (using visual inputs to signal task completion), the program 110, using the RIS 20, allows Ms.  Smith to perform the remaining tasks of image acquisition, processing, and quality assurance.  Once again, the program 110 provides the option for automated context and user-specific workflow templates. Paragraph Number [0231] teaches in the event that the data analysis by the program 110, in step 709, identifies deficiencies in the eye tracking analysis (e.g., region of the image not reviewed), an alert 
creating, by the processor, a second trigger for a second task of the plurality of tasks, wherein the second trigger specifies a second action to be automatically taken in response to the gaze of the user meeting the first defined criterion during a second step of the workflow (Paragraph Number [0020] teaches initiating a sequence of training/feedback steps due to changes in a user's physical and emotional state; and re-adjusting internal visual recognition parameters due to completion of said sequence. Paragraph Number [0112] teaches the computer program 110 can adjust other parameters, in step 506, in accordance with eye tracking performance measures. Paragraph Numbers [0231]-[0232] teaches in the event that the data analysis by the program 110, in step 709, identifies deficiencies in the eye tracking analysis (e.g., region of the image not reviewed), an alert will be provided to the radiologist by the program 110 in step 710 (see FIG. 12), with a graphical representation of the deficiency.  In the case of "missed imaging data", the radiologist would be presented with the image along with a region of interest highlighting the area of deficiency. Once all images have been satisfactorily reviewed and any additional actions (e.g., report creation) completed in step 711, the radiologist will issue a visual command for completion, storage, and closure of the exam in step 712.  Thereafter, image analysis and eye-tracking analysis are performed in step 713, in accordance with the steps shown in FIGS. 3 and 6, for example).
monitoring, by the processor, the gaze of the user (Paragraph Number [0093] teaches another end-user may request that eye tracking recommendations be presented 
sending, by the processor, a signal to a remote device in response to the gaze of the user meeting the first defined criterion (Paragraph Number [0106] teaches another user may instead prefer to activate the magnification function by a different eye tracking command (e.g., upward gaze) or a slight head tilt to the right.  The specific user-specific preferences of each command-based interaction would be stored in that specific user's database 114 by the program 110, so that the program 110 would recognize and translate each end-user's commands into the specific computer-based interaction being requested. Paragraph Number [0113] teaches where the program 110 continuously adjusts and responds to changes in user affect, eye tracking recognition, and the specific task at hand. Paragraph Number [0231] teaches in the event that the data analysis by the program 110, in step 709, identifies deficiencies in the eye tracking analysis (e.g., region of the image not reviewed), an alert will be provided to the radiologist by the program 110 in step 710 
wherein the signal instructs the remote device to take the first action when the current step is the first step and to take the second action when the current step is the second step 
As per claim 3, Reiner teaches each of the limitations of claim 1. 
In addition, Reiner teaches:
wherein the identifying comprises: analyzing, by the processor, data provided by a sensor that is positioned in a location of the user (Paragraph Number [0058] teaches the eye movement detection apparatus 300 that is used as an input device 104, may be similar to the Eye-Tracker SU4000 (made by Applied Science Laboratories, Bedford, Mass.) with head-tracking capability.  In one embodiment, the user is fitted with a headband 301 upon which the optical recording system 302 is mounted.  The optical recording system 302 includes a sensing device 303, such as an infrared (IR) light-emitting diode and phototransistor detectors (optics module), which is mounted on the headband 301).
As per claim 4, Reiner teaches each of the limitations of claims 1 and 3. 
In addition, Reiner teaches:
wherein the sensor is integrated into a device that is worn by the user (Paragraph Number [0058] teaches the eye movement detection apparatus 300 that is used as an input device 104, may be similar to the Eye-Tracker SU4000 (made by Applied Science Laboratories, Bedford, Mass.) with head-tracking capability.  In one embodiment, the user is fitted with a headband 301 upon which the optical recording system 302 is mounted.  The optical recording system 302 includes a sensing device 303, such as an infrared (IR) light-emitting diode and phototransistor detectors (optics module), which is mounted on the headband 301).
As per claim 6, Reiner teaches each of the limitations of claim 1. 
In addition, Reiner teaches:
wherein the identifying comprises: retrieving, by the processor, a service request identifying an action to be performed by the user (Paragraph Number [0154] teaches once the injection has been completed and Mr. Doe signs off (using visual inputs to signal task completion), the program 110, using the RIS 20, allows Ms.  Smith to perform the remaining tasks of image acquisition, processing, and quality assurance.  Once again, the program 110 provides the option for automated context and user-specific workflow templates).
As per claim 7, Reiner teaches each of the limitations of claim 1. 
In addition, Reiner teaches:
wherein the workflow is customized to accommodate a preference of the user with respect to at least one task of the plurality of tasks (Paragraph Number [0188] teaches as the visual database 113, 114 matures, statistical analysis by the program 110 can reveal those common actions (i.e., visual commands) which are predictably repeated by the individual end-user, as well as his/her peers, for the individual task at hand.  This analysis could in turn lead to the creation, by the program 110, of automated visual command templates (a derivative of the automated workflow templates).
As per claim 8, Reiner teaches each of the limitations of claim 1. 
In addition, Reiner teaches:
wherein the first defined criterion comprises a direction of the gaze of the user (Paragraph Number [0165] teaches when the radiologists gaze is fixed upon a single image (e.g., upper left hand corner of the screen), the program 110 reacts to this visual data by selectively modifying the imaging sequence of interest in step 601.  This could consist of the program 110 magnifying the image (switching from 4 on 1 to one on one 
As per claim 9, Reiner teaches each of the limitations of claim 1. 
In addition, Reiner teaches:
wherein the first defined criterion comprises a duration of the gaze of the user (Paragraph Number [0165] teaches when the radiologists gaze is fixed upon a single image (e.g., upper left hand corner of the screen), the program 110 reacts to this visual data by selectively modifying the imaging sequence of interest in step 601.  This could consist of the program 110 magnifying the image (switching from 4 on 1 to one on one display format), increasing the spatial resolution of that specific sequence of images, applying a decompression algorithm, or providing user and context-specific image processing.  This latter example could consist of a simple task by the program 110, such as setting individual end-user window/level preferences, or something more highly specialized, such as image processing for a 3-dimensional display of the pulmonary arteries. (See also Paragraph Number [0167])).
As per claim 10, Reiner teaches each of the limitations of claim 1. 
In addition, Reiner teaches:
wherein the first defined criterion comprises an object that is a focus of the gaze of the user (Paragraph Number [0165] teaches when the radiologists gaze is fixed upon a 
As per claim 11, Reiner teaches each of the limitations of claims 1 and 10. 
In addition, Reiner teaches:
wherein the first trigger further specifies an expected appearance of the object, and the first action is to be automatically taken when an observed appearance of the object deviates from the expected appearance. (Paragraph Number [0113] teaches the computer program 110 could also modify its own display protocol to maximize eye tracking performance, in step 508.  This could take the form of monitor 102 brightness adjustment, switch from monochrome to color display, alteration in monitor 102 resolution, or changes in the user interface (UI), which may be particularly important if navigation is done through eye fixation on toolbar icons.  The net result is that the interaction between user eye tracking and computer recognition is a dynamic process, where the program 110 continuously adjusts and responds to changes in user affect, eye tracking recognition, and the specific task at hand.  Paragraph Number [0188] teaches as the visual database 113, 114 matures, statistical analysis by the program 110 can reveal 
As per claim 12, Reiner teaches each of the limitations of claim 1. 
In addition, Reiner teaches:
further comprising: suggesting, by the processor, a modification to the workflow, based on an observation of another user who has performed the workflow (Paragraph Number [0093] teaches another end-user may request that eye tracking recommendations be presented whenever a potential workflow modification in excess of 5% is identified, and may only use the reference data of a specific sub-group of end-users (e.g., sub-specialist radiologists within academic practice).  The training program 110 may include a series of modules designed to facilitate improved eye tracking efficiency and to identify specific instances of inefficiency.  Using this data, the training program 110 can in turn be used to create user-specific automated eye tracking workflow templates, which combine each individual user's style with those of similar, more efficient end-users. Paragraph Number [0130] teaches automated adjustment of visual display data (e.g., UI, monitor brightness, resolution, color) in accordance to changes in eye tracking feedback measures).
As per claim 13, Reiner teaches each of the limitations of claims 1 and 12. 
In addition, Reiner teaches:
wherein the modification alters a way in which at least one task of the plurality of tasks is performed (Paragraph Number [0093] teaches another end-user may request that 
As per claim 14, Reiner teaches each of the limitations of claim 1. 
In addition, Reiner teaches:
further comprising: detecting, by the processor, that the workflow has been completed (Paragraph Number [0154] teaches once the injection has been completed and Mr. Doe signs off (using visual inputs to signal task completion), the program 110, using the RIS 20, allows Ms.  Smith to perform the remaining tasks of image acquisition, processing, and quality assurance.  Once again, the program 110 provides the option for automated context and user-specific workflow templates).
performing, by the processor, a verification process to verify that the workflow has been performed correctly (Paragraph Number [0020] teaches he method includes initiating a sequence of training/feedback steps due to changes in a user's physical and emotional state; and re-adjusting internal visual recognition parameters due to completion of said sequence. Paragraph Number [0146] teaches if this automated workflow template 
As per claim 15, Reiner teaches each of the limitations of claim 1. 
In addition, Reiner teaches:
further comprising: storing the workflow, including the first trigger and the second trigger, for future use in achieving the desired goal (Paragraph Number [0192] teaches the feedback function of the eye tracking analysis can also be used to create a data repository 113, 114 for future review, education, and training.  At the completion of each task (e.g., interpretation of an x-ray), the annotated image showing a compilation of the visual data mark-up is stored by the program 110).
As per claim 16, Reiner teaches each of the limitations of claim 1. 
In addition, Reiner teaches:
wherein the user is a technician who has been dispatched on behalf of a service provider (Paragraph Number [0244] teaches the same steps are taken for the other data points of interest.  For "additional cardiac testing", in addition to data storage, Doctor Smith also selects the "Place Order" option within the electronic medical record (EMR), 
As per claim 18, Reiner teaches each of the limitations of claim 1. 
In addition, Reiner teaches:
wherein the workflow comprises a training simulation for the user (Paragraph Number [0093] teaches a computerized training module of the program 110 trains the user in how to use the eye tracking apparatus 300 for medical applications, and provides the user feedback options to better calibrate the apparatus 300 (see FIG. 3, step 400)).
As per claim 19, Reiner teaches:
A non-transitory computer-readable storage medium storing instructions which, when executed by a processor, cause the processor to perform operations, the operations comprising: (Paragraph Number [0072] teaches the server 120 also may include a memory 124 having a program 125 that includes a data structure 126, wherein the memory 124 and the associated components all may be connected through bus 127.  If the server 120 is implemented by a distributed system, the bus 127 or similar connection line may be implemented using external connections.  The server processor 121 may have access to a storage device 128 for storing preferably large numbers of programs 110 for providing various operations to the users. Paragraph Number [0083] teaches one of ordinary skill in the art will appreciate that all or part of the invention may be stored on or read from other computer-readable media, such as secondary storage devices, like hard 
The remainder of the claim limitations are substantially similar to the claim limitations found in claim 1 and are rejected for the same reasons put forth in regard to claim 1.
As per claim 20, Reiner teaches:
A system comprising: a processor deployed in a telecommunication service provider network; and a non-transitory computer-readable medium storing instructions which, when executed by the processor, cause the processor to perform operations, the operations comprising: (Paragraph Number [0072] teaches the server 120 also may include a memory 124 having a program 125 that includes a data structure 126, wherein the memory 124 and the associated components all may be connected through bus 127.  If the server 120 is implemented by a distributed system, the bus 127 or similar connection line may be implemented using external connections.  The server processor 121 may have access to a storage device 128 for storing preferably large numbers of programs 110 for providing various operations to the users. Paragraph Number [0083] teaches one of ordinary skill in the art will appreciate that all or part of the invention may be stored on or read from other computer-readable media, such as secondary storage devices, like hard disks, floppy disks, CD-ROM, a carrier wave received from a network such as the Internet, or other forms of ROM or RAM either currently known or later developed).

As per claim 21, Reiner teaches each of the limitations of claims 1, 10, and 11. 
In addition, Reiner teaches:
wherein the expected appearance of the object is defined by a visual model of the object (Paragraph Number [0146] teaches if this automated workflow template by the program 110 is followed, the second set of images (2-D coronal) would be displayed by the program 110 immediately following completion of the first set of images (2-D axial).  The completion of the first set would be recognized by the program 110 by the completion of sequential image review and localization of Dr. Jones' eye movements on the last image's endpoint (lower right hand corner of the image). Paragraph Number [0165] teaches when the radiologists gaze is fixed upon a single image (e.g., upper left hand corner of the screen), the program 110 reacts to this visual data by selectively modifying the imaging sequence of interest in step 601.  This could consist of the program 110 magnifying the image (switching from 4 on 1 to one on one display format), increasing the spatial resolution of that specific sequence of images, applying a decompression algorithm, or providing user and context-specific image processing.  This latter example could consist of a simple task by the program 110, such as setting individual end-user window/level preferences, or something more highly specialized, such as image processing for a 3-dimensional display of the pulmonary arteries. (See also Paragraph Number [0167])).
and the first trigger specifies that the first action is to be taken when the observed appearance deviates from the visual model by more than a threshold (Paragraph Number [0020] teaches the method includes initiating a sequence of training/feedback steps due to changes in a user's physical and emotional state; and re-adjusting internal visual recognition parameters due to completion of said sequence. Paragraph Number [0110] teaches if the end-user fatigue reaches a pre-defined critical threshold, the program 110 may provide a feedback signal to the end-user (e.g., high frequency audible cue or flashing light) which alerts them as to the impending problem, in step 501.  Another response by the program 110 could be adjustment of the eye tracking software sensitivity settings required to initiate program 110 actions, in step 502.  The correlation between each individual end-user's fatigue, stress, and eye tracking patterns may be included as an integral part of the user's visual database 114 in step 503.  This allows for the "auto-regulation" by the eye tracking software program 110 as fatigue and stress levels change over time. Paragraph Number [0112] teaches if an individual user's eye tracking commands begin to demonstrate reduced recognition based upon the program's 110 analysis, a brief training program can be initiated by the program 110, which calls for the user to follow a sequence of training/feedback steps which the computer program 110 can use to readjust its own internal visual recognition software in step 507, after completion of the task at hand, thereby not adversely affecting workflow).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A person shall be entitled to a patent unless –


Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2011/0270123 to Reiner (hereafter referred to as Reiner) in view of U.S. Patent Application Publication Number 2020/0104522 to Collart et al. (hereafter referred to as Collart)
 As per claim 5, Reiner teaches each of the limitations of claims 1, 3, and 4.
Reiner teaches monitoring eye movements to determine progress through workflow, but does not explicitly teach where the device that displays information is attached to the eye capture device worn by a person or as an unmanned vehicle which is taught by the following citations from Collart:
wherein the device that is worn by the user comprises a head mounted display (Paragraph Number [0109] teaches a Rendering Device refers to a phone, glasses, head-up display (HUD) or other device (e.g., used by a consumer to render and consume an xR experience vis one or more of sight, sound, touch, smell or taste).
Both Reiner and Collart are directed to eye tracking workflow modification. Reiner discloses monitoring eye movements to determine progress through workflow. Collart improves upon Reiner by teaching where the device that displays information is attached to the eye capture device worn by a person or as an unmanned vehicle. One of ordinary skill in the art would be motivated to further include where the device that displays information is attached to the eye capture device worn by a person or as an unmanned vehicle, to efficiently utilize mobile visualization technology to facilitate 
As per claim 17, Reiner teaches each of the limitations of claim 17.
Reiner teaches monitoring eye movements to determine progress through workflow, but does not explicitly teach where the device that displays information is attached to the eye capture device worn by a person or as an unmanned vehicle which is taught by the following citations from Collart:
wherein the user is an unmanned vehicle, and the gaze of the user comprises a focus of a camera integrated into the unmanned vehicle. (Paragraph Number [0120] teaches vehicle refers to an object used for transporting people or goods in which a rendering device is integrated (e.g., a HUD on a windshield).  Example vehicles may include ... drones. Paragraph Number [0307] teaches the RWDRS 230 may enable a seamless blending of virtual content with physical environments.  Technologies to enable such RWDRS 230 may include spatial mapping, LIDAR, drones, depth perception, stereo cameras, semantic mapping, image recognition, barcode and QR code recognition, and 
One of ordinary skill in the art would be motivated to combine these references as described in regard to claim 5.

Response to Arguments
Applicant’s arguments filed 4/12/2021 have been fully considered but they are not persuasive.
Applicant argues that the previously cited references do not teach the newly amended portions including the new limitations recited by the independent claims. (See Applicant’s Remarks, 4/12/2021, pgs. 7-12). Examiner respectfully disagrees. Examiner notes that new citations from the Reiner reference have been applied to the newly presented claim limitations as indicated above in the revised 35 USC 102 rejection both to read on the amended claim language and to clarify Examiner’s position. As such, Applicant’s arguments have been rendered moot. In response to Applicant’s arguments, Examiner directs Applicant to review the new citations provided in the revised 35 USC 102 and 35 USC 103 rejections presented above.


Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW H. DIVELBISS whose telephone number is (571) 270-0166. The fax phone number is 571-483-7110. The examiner can normally be reached on M-Th, 7:00 - 5:00. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M. H. D./
Examiner, Art Unit 3624

/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624